Citation Nr: 0801885	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a kidney 
disability.  

3.  Entitlement to service connection for a heart condition.  

4. Entitlement to service connection for scars, pain, and 
suffering due to an 
in-service assault.  

5.  Entitlement to an initial compensable disability 
evaluation for residuals of an appendectomy.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2007, the veteran submitted evidence directly to 
the Board without waiving his right to have the RO initially 
consider it.  Generally, the Board cannot consider additional 
evidence that has not been initially considered by the RO 
unless it obtains a waiver from the veteran.  38 C.F.R. § 
20.1304(c); see also Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  Here, though, the evidence submitted by the veteran 
was merely duplicative of evidence already of record.  
Therefore, a remand to have the RO initially consider this 
evidence is unnecessary.  




FINDINGS OF FACT

1.  The veteran's back disability, kidney disability, and 
heart condition were not caused or made worse by his active 
military service.

2.  Concerning his claim for scars, pain, and suffering due 
to an alleged assault during service, the veteran does not 
have a current diagnosis.

3.  The veteran also does not have any symptoms since his 
appendectomy; 
his post-operative status, even by his own admission, is 
asymptomatic.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  A kidney disability is not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  A heart condition was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4.  The veteran does not have scars, pain and suffering from 
a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

5.  The criteria are not met for a compensable rating for 
residuals of an appendectomy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.31, 4.120, 
Diagnostic Code (DC) 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003 and April 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued the first VCAA notice letter 
prior to initially adjudicating the claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That March 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession that pertained to the claims.  Id. at 120-21.  
However, the more recent April 2005 VCAA letter did make this 
specific request, and, in any event, VA's Office of General 
Counsel has indicated requiring VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make this specific 
request in the initial VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

Even if arguably there was any deficiency in the notice to 
the veteran or the timing of these notices, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims and, therefore, 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Also note that, in March and June 2006 letters, the veteran 
received the required information concerning the disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, 
the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board realizes etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed below, which indicates the veteran did not have 
relevant complaints or receive treatment for the claimed 
disorders during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorders at issue, warrants the conclusion 
that a remand for an examination and opinion is not necessary 
to decide the claims.  See 38 C.F.R. § 3.159 (c)(4).  As the 
service and post-service medical records provide no basis to 
grant the claims, and indeed provide evidence against the 
claims, the Board finds no basis for a VA examination to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  Even though the Board concedes the veteran was 
attacked and beaten in service, there is no evidence or 
indication that the claimed disabilities are associated with 
that attack.  Therefore, the third requirement in McLendon 
is not met.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Certain conditions are chronic, per se, such as arthritis 
(degenerative joint disease), kidney calculi, and heart 
disease, and therefore will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge also may be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of a back 
disability, kidney disability, and heart condition.  
Therefore, he has these disabilities for VA purposes.  He 
does not, however, have a current diagnosis concerning his 
claim for residuals of scars, pain, and suffering from an in-
service attack.  So, on this basis, and this most fundamental 
basis alone, this claim must be denied.

And even for the three claims the veteran does have current 
diagnoses for, there still must be competent medical evidence 
linking these diagnoses to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  His service medical records (SMRs) are 
unremarkable for any complaints, treatment or diagnosis of 
back, kidney, and heart problems.  He asserts that he and a 
fellow soldier were attacked and that they received treatment 
for their injuries while in service.  But the SMRs are 
negative for any treatment for injuries related to an 
assault.  

In October 2003, F. H., the soldier who reportedly was 
attacked with the veteran, submitted a notarized statement to 
VA.  He indicated that he and the veteran were attacked by 
men with clubs in the town of Cavite.  F. H.'s nose was 
broken and the veteran's lower lip was split.  Both men had 
bruises and cuts.  The Board finds F. H.'s statement to be 
credible and, thus, concedes the veteran was attacked 
in service as alleged.  Still, though, there must be evidence 
of current residual disability.  And, unfortunately, there is 
not.

There is no post-service medical evidence suggesting the 
veteran's current disabilities are related to the attack he 
suffered in service in 1945.  The first medical evidence of a 
back condition was in January 1964, when he was in an 
automobile accident, after which he complained of hip, thigh, 
and back pain.  The accident took place nearly 20 years after 
he left military service.  In March 1975, Dr. A. Y., 
a private physician, treated the veteran for severe 
lumbosacral pain.  In June 2001, the veteran was treated for 
exacerbation of degenerative joint disease (DJD).  None of 
this medical evidence attributes his current back disability 
to the attack in service, again, even assuming it occurred.  

The veteran was first diagnosed with renal lithiasis in 
October 1962, almost 20 years after leaving the military.  
Private records from Dr. A. Y. show the veteran had a history 
of kidney stones and diabetes mellitus.  He was treated for 
kidney stones again in January 1995.  None of this medical 
evidence attributes his kidney disability to his military 
service, including the attack mentioned.  

The veteran was treated for heart problems in April 1979 by 
Dr. W. B., a private physician.  Dr. W. B. stated the veteran 
had a family history of coronary atherosclerotic heart 
disease, including three brothers who manifested the disease 
between ages 51 and 55.  One of the veteran's brothers died 
of a myocardial infarction (heart attack) and a second bother 
suffered one and survived.  His third brother underwent 
coronary bypass surgery.  The veteran's mother had 
hypertensive cardiovascular disease.  Dr. W. B. did not 
attribute the veteran's heart condition to his period of 
active military service, in light of his family history of 
heart disease.  

So the veteran does not have the necessary medical nexus 
evidence to etiologically link either his back, kidney or 
heart condition to his military service - including to the 
attack mentioned.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first complaint or treatment for the claimed disorders.  The 
veteran was first treated for back and kidney problems in the 
early 1960s, and he left service in July 1946, nearly 20 
years earlier.  


The Federal Circuit Court has determined that such a lengthy 
lapse of time is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  As there is no evidence of record to 
provide a link between the claimed disabilities and the 
veteran's period of active military service, the claims must 
be denied because the preponderance of the evidence 
is unfavorable, so no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



The veteran asserts that he is entitled to a higher (i.e., 
compensable) rating for the service-connected residuals of an 
appendectomy.  His rating is by analogy under DC 7899-7805, 
for other scars.  38 C.F.R. §§ 4.20, 4.31, 4.120.  He filed 
his claim in March 2003.  Therefore, the criteria that became 
effective on August 30, 2002, are the only ones that apply in 
this case.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  

The Board sees there is no evidence suggesting the veteran's 
appendectomy scar is deep or causes limitation of motion to 
warrant application of DC 7801, for scars other than on the 
head, face, or neck, which are deep or cause limited motion.  
His scar also is not 144 square inches or greater to warrant 
a compensable evaluation under DC 7802, for scars other than 
on the head, face, or neck, that are superficial and do not 
cause limited motion.  There also is no evidence that his 
scar is unstable or painful on examination to warrant 
application of DCs 7803 or 7804.  See also Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

Under DC 7805, the rater is instructed to rate on limitation 
of function of the affected part.  Here, though, there is no 
medical evidence of record suggesting the veteran has any 
current residuals from his appendectomy, including any 
limitation of function.  Indeed, he readily acknowledged 
during his May 2007 hearing that he has no current symptoms.  
Obviously then, absent any current symptoms he cannot receive 
a compensable rating because there are no disabling 
residuals, even minimally.  Further, since he has not met the 
requirements for a compensable rating at any time during the 
pendency of his appeal, his rating cannot be "staged" 
either.  See Fenderson, 12 Vet. App. at 125-26.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  


As explained, even he readily admits he does not currently 
have any residuals of the appendectomy.  And generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  See also VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for a back disability is denied.  

Service connection for a kidney disability is denied.  

Service connection for a heart condition is denied.  

Service connection for scars, pain, and suffering is denied.  

A compensable disability evaluation for residuals of an 
appendectomy is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


